Citation Nr: 1740721	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-40 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty  from November 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
The Board remanded this issue for further development in December 2016.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A sleep disorder did not manifest during service and is not related to the Veteran's active service.

2.  The Veteran's sleep disorder is not shown to be caused or aggravated beyond its natural progression by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A sleep disorder was not proximately due to or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a 'fully developed' status, limiting the need for further development of the claim by VA. When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim.  The Board concludes that the notice that accompanies the FDC form submitted by the Veteran, prior to the initial adjudication by the AOJ in June 2015 satisfies the VCAA duty to notify and nothing more is required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein. 

A VA opinion was obtained in March 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2017 opinion is adequate to decide the case because it is based on an accurate factual premise and a review of the claims file.  The opinion also addresses the central medical issues and is supported by an adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's December 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Additionally, service connection may be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a sleep disorder.

Initially, the Board notes that the Veteran has not stated what in service incident his sleep disorder is related to; instead he simply filed a claim for service-connection.  The Board notes that the Veteran's service treatment record does show a diagnosis of bronchitis.  See June 1973 service treatment record; June 1975 service treatment record; July 1975 service treatment record.  In a July 2016 respiratory conditions VA examination, the Veteran stated that he had respiratory problems since service.  However, the examiner noted that the Veteran had chronic bronchitis and no other respiratory condition.  The examiner appeared to indicate that the Veteran's sleep disorder was not a respiratory condition.

The Veteran's service treatment records are silent for documentation of sleep apnea or insomnia.  The records reveal no complaints of or treatment for sleep apnea or its associated symptoms.  The November 1972 entry Report of Medical Examination and September 1975 separation Report of Medical Examination were negative for notations of sleep apnea.  Moreover, the Veteran has not stated that his sleep disorder began while in service.    

The post service medical evidence shows that the Veteran was diagnosed with a sleep disorder many decades after service.  In that regard the January 2007 VA treatment record shows that the Veteran had suspected sleep apnea.  Subsequently, the Veteran underwent sleep disorder screening in March 2009.  At that screening the examiner indicated that the Veteran has shown significant signs and symptoms suggestive of sleep apnea.  The Veteran was then scheduled for a polysomnogram study.  In July 2009, a respiratory analysis was completed, and showed that the Veteran had mild obstructive sleep apnea.  Later a VA clinical pharmacist stated that the Veteran had insomnia with sleep apnea.  See February 2016 VA treatment record.

Based on the foregoing, the Board concludes that the Veteran was not diagnosed with a sleep disorder in service or for many years thereafter.  To the extent that the Veteran's sleep disorder may be related to the diagnosis of bronchitis in-service, or his service-connected gastritis, the Board will address those contentions below. 

During an April 2015 VA examination for esophageal conditions, the examiner stated that the Veteran had sleep disturbances caused by esophageal reflux.  The examiner did not provide any further information regarding that issue.

In March 2017, VA obtained a medical opinion regarding he Veteran's sleep apnea from the same examiner that provided the April 2015 VA examination.  As the Veteran has not stated what in-service illness or injury for which his current sleep apnea is related, the examiner focused her opinion on secondary service connection.  However, the Board notes that the Veteran's service treatment record does show that his service-connected bronchitis began in service.  See June 1973 service treatment record; June 1975 service treatment record; July 1975 service treatment Thus, as the examiner opined as to whether the Veteran's sleep apnea was related to the Veteran's service-connected bronchitis, the Board finds that the examiner has addressed the likely in-service illness or injury for a direct service-connection claim.

The March 2017 examiner reviewed the Veteran's available records without in-person or video telehealth examination.  The examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  In so finding, she stated that the medical literature did not support the chronic gastritis causes sleep apnea nor insomnia.  She stated that gastritis is a disease of the stomach with a different pathophysiology from obstructive sleep apnea or insomnia.  She then stated that sleep apnea is likely due to obesity, and other condition that reduce the cross sectional area of the oropharynx during sleep, such as enlarged tonsils or uvula.  Moreover, she stated that insomnia is likely due to emotional stress.

Similarly, the examiner stated that the medical literature did not support that chronic bronchitis causes sleep apnea or insomnia.  She stated that patients with chronic bronchitis have obstruction at the level of the lower respiratory airways, different from sleep apnea patients who have obstruction at the upper airways.

Further, the examiner stated that medical literature did not support that chronic gastritis or chronic bronchitis aggravates obstructive sleep apnea or insomnia.  In so finding, she stated that the pathophysiology of obstructive sleep apnea and insomnia are different from chronic gastritis and bronchitis.  She provided the rationale discussed above to support her opinion.  In summary, the examiner ultimately opined that the Veteran's insomnia with sleep apnea was not caused or aggravated by the Veteran's service-connected conditions. 

The Board finds the March 2017 VA medical opinion to have high probative value.  The examiner reviewed the claims file, considered the Veteran's medical history, referred to medical literature, and supported her conclusions with rationale.  She also addressed the Veteran's contentions in this case.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Here, the Veteran asserts that his sleep disorder is related to service.  See June 2014 VA Form 21-526EZ.  The VA examiner considered the Veteran's lay assertion, but ultimately found that the Veteran's current sleep disorder was less likely than not proximately due to or the result of the Veteran's service-connected conditions, to include gastritis and bronchitis.

There are no positive medical opinions regarding service connection in the record.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his sleep disorder and service, to include as on a secondary basis have been presented.  Thus, the Board finds that the March 2017 VA medical opinion to be the most probative evidence of record.  The VA examiner's opinion was based on consideration of the Veteran's contentions, reviews of medical records, and her medical expertise.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim, on a direct or secondary basis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for a sleep disorder, to include as secondary to a service-connected disability, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


